internal_revenue_service department of the treasury o e i washington dc contact person telephone number in reference to op e ep t date jan universal issue list attention legend company a company b fund m plan x dear this is in response to your request for a ruling dated date submitted by your authorized representative under sec_404 of the internal_revenue_code_of_1986 the code with respect to qualified_plan amendments the request was supplemented by letters dated date date date date date and date company a adopted and maintains plan x for the benefit of the employees of company a and plan x is qualified under sec_401 of the intemal revenue code and the related entities related trust is exempt under sec_501 plan x was a profit sharing plan with a qualified_cash_or_deferred_arrangement under sec_401 of the code effective as of date plan x has been amended and restated to become a stock_bonus_plan under sec_401 of the code and an employee_stock_ownership_plan esop under sec_4975 of the code and sec_407 of the employee_retirement_income_security_act_of_1974 erisa plan x continues to contain a qualified_cash_or_deferred_arrangement under sec_401 k of the code pel page effective date company a reorganized under a holding_company structure under the reorganization a new holding_company company b was created company a became a wholly-owned subsidiary of company b exchanged for shares of company b all outstanding shares of company a were in general all employees are eligible to participate in plan x after age an employee may reduce his or her current compensation and make deferral contributions on a pre-tax basis or after-tax contributions as of the beginning of any pay_period deferral contributions are allocated to participants’ deferral contribution accounts and after-tax contributions are allocated to participants’ after tax contribution accounts plan x also holds assets from participants’ rollover_contributions that are held in their rollover accounts for a participant who has completed months of continuous service company a makes matching_contributions based on the amount of the participant's deferral contributions and after-tax contributions to plan x matching_contributions are allocated to participants' matching_contribution accounts matching_contribution is equal to of a participant's deferral contributions and after-tax contributions up to the first of such participant's_compensation as defined in plan x and of his deferral contributions and after-tax contributions up to the next of the participant's_compensation as defined in plan x participants are fully vested in their deferral contribution after-tax rollover and matching_contribution accounts under plan x employees can elect to invest these accounts in one of several investment funds including fund m consisting of company b common_stock in connection with the restatement of plan x as an esop plan x has been amended to provide that if so determined by the plan x administrator any cash dividends payable on company b common_stock in fund m that are allocated to the accounts of participants may be paid currently or within days after the end of the plan_year in which the dividends are paid to the trust in cash to such participants or their beneficiaries on a nondiscriminatory basis or company a may pay such dividends directly to participants or their beneficiaries the administrative procedure of plan x provides for the following specific dividend pass through methods a cash dividends_paid during the plan_year on shares of company b common_stock in fund m that are allocated to the accounts of terminated participants as defined below will automatically be passed through to such participants at such time as determined by the administrator but no later than days following the end of the plan_year in which the dividends are paid to the trust b cash dividends_paid during the plan_year on shares of company b common_stock in fund m that are allocated to the matching_contribution accounts of active participants as defined below will automatically be passed through to such participants at such time as determined by the administrator but no later than days following the end of the plan_year in which the dividends are paid to the trust p a c e s as page for purposes of the above pass through methods an active_participant is a participant who is employed by company a or a related_entity on the first day of the quarter for which a dividend is paid and distributed and a terminated participant is a participant who terminated employment or the beneficiary of a participant who died prior to the first day of any such quarter for which a dividend is paid and distributed plan x provides that a participant who is an active employee may elect to make deferral contributions to plan x in whole percentages for any pay_period and may adjust the amount of such contributions at any time by executing a new salary reduction agreement thus a participant will have the opportunity to adjust the amount of his or her salary deferrals to offset any additional dividend income that the individual may have as a result of the dividend pass through subject_to plan x's annual percentage limits on deferral contributions of compensation the pian x's combined annual percentage limits on deferral and after-tax contributions of compensation as well as the limits of sec_402 and sec_415 of the code based on the foregoing you request a ruling that cash dividends on shares of company b common_stock held in the fund m that are paid directly to the trustee of plan x and are then distributed to participants or beneficiaries no later than days after the close of the plan_year in which they are paid to the trustee will be deductible by company a under sec_404 of the code in the taxable_year of company a in which the dividends are received by such participants or beneficiaries sec_404 of the code provides that in the case of a corporation there shall be allowed as a deduction for a taxable_year the amount of any applicable_dividend paid in cash by such corporation during the taxable_year with respect to applicable_employer_securities such deduction is in addition to the deductions allowed under sec_404 sec_404 of the code provides in relevant part that the term applicable_dividend means any dividend which in accordance with the plan provisions is paid to the plan and is distributed in cash to the participants in the plan or their beneficiaries not later than days after the close of the plan_year in which paid sec_404 of the code provides that for purposes of this subsection applicable_employer_securities means with respect to any dividend employer_securities which are held on the record_date for such dividend by an employee_stock_ownership_plan which is maintained by - a the corporation paying such dividend or b any other corporation which is a member of a controlled_group_of_corporations within the meaning of sec_409 which includes such corporation sec_404 of the code provides that the secretary may disallow the deduction under paragraph for any dividend if the secretary determined that such dividend constitutes in substance an evasion of taxation page peeo oba based upon your representations the subject dividends on company b stock allocated to the plan participants’ accounts will be paid to the pian participants within days of the close of the plan_year accordingly we conclude that under plan x that cash dividends on shares of company b common_stock held in the fund m that are paid directly to the trustee of plan x and are then distributed to participants or beneficiaries no later than days after the close of the plan_year in which they are paid to the trustee will be deductible by company a under sec_404 of the code in the taxable_year of company a in which the dividends are received by such participants or beneficiaries the above ruling is based on the assumption that plan x will be qualified under sec_401 sec_401 sec_409 and sec_4975 of the code and the related trust will be tax exempt under sec_501 at the time that the above transaction takes place in addition we are assuming that the subject shares allocated to the participants’ accounts in plan x are applicable_employer_securities within the meaning of sec_404 with respect to the subject dividends in addition this ruling is also based on the assumption that the proposed dividend does not constitute in substance an evasion of taxation within the meaning of sec_404 of the code we are expressing no opinion as to whether or not the disallowance of deductions provided for in that section would be applicable here a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours zl viteweee uy moen frances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose cc
